DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 6,7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 each recite the limitation "the sheet thickness recognition unit".  There is insufficient antecedent basis for this limitation in the claims.  For the purposes of this Action, claims 6 and 7 will be interpreted to be dependent upon claim 2.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. JP 2002-068583 A.
	Kobayashi discloses, regarding claim 1, a sheet folding apparatus, comprising:
a conveyance roller (12) arranged on a conveyance path and configured to convey a sheet in a predetermined conveyance direction;
a folding roller pair (13) arranged on a downstream side of the conveyance roller in the conveyance direction and configured to nip a predetermined position of the sheet by a nip portion thereof and form a fold line;
a pushing member (17,18) configured to move to a pushing position to push the predetermined position of the sheet for the folding roller pair to nip the predetermined position; and
a controller,
wherein the controller controls operations of the conveyance roller, the folding roller pair, and the pushing member:
so as to perform first folding processing for forming a first fold line owing to that the folding roller pair nips a first position of the sheet, which has a loop to be formed on an upstream side of the folding roller pair due to continuous conveyance of the sheet by the conveyance roller in a stopped state in which a front end of the sheet being conveyed from the conveyance roller is nipped by the folding roller pair at a nip portion thereof (see fig.2, ¶0027 lines 249-250 and ¶0028 lines 258-259), as starting conveyance of the sheet from the stopped state while the pushing member is pushing the sheet and moving toward the pushing position (see fig.2-3, ¶0028 lines 260-264); and
so as to perform second folding processing for forming a second fold line, after the first folding processing, owing to that the folding roller pair nips a second position of the sheet with the loop formed (see fig.3, ¶0028 lines 260-265).
Regarding claim 10, an image forming apparatus, comprising:
an image forming portion configured to form an image on a sheet (see at least ¶0001); and
a sheet folding apparatus configured to perform folding processing on the sheet discharged from the image forming apparatus, the sheet folding apparatus being a sheet folding apparatus having the configuration according to claim 1.

Allowable Subject Matter
7.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6,7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	Claims 8,9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, the closest prior art of record, Kobayashi et al. (JP 2002-068583 A) discloses substantially all the limitations of the claim (see ¶6); however, the prior art of record does not fairly disclose or teach the controller controlling operations of the conveyance roller, the folding roller pair, and the pushing member so as to perform first folding, as recited, and “rotating the folding roller pair by a predetermined amount in a direction opposite to the conveyance direction and stopping the folding roller pair in a state in which the pushing member is stopped at the pushing position, and starting conveyance of the sheet by rotating the conveyance roller and the folding roller pair in the conveyance direction” after performing “first folding processing for forming a first fold line owing to that the folding roller pair nips a first position of the sheet, which has a loop to be formed on an upstream side of the folding roller pair due to continuous conveyance of the sheet by the conveyance roller in a stopped state in which a front end of the sheet in the conveyance direction being conveyed from the conveyance roller is nipped by the folding roller pair at a nip portion thereof, as starting conveyance of the sheet from the stopped state while the pushing member is pushing the sheet and moving toward the pushing position, stopping the pushing member at the pushing position”, in combination with the remaining limitations of the claim.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yamaguchi (USP 9,199,425) discloses a sheet thickness recognition unit that recognizes the thickness of the sheet and determines whether or not folding can be performing (see at least fig.10).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        9/23/2022